Title: To James Madison from Edmund Randolph, 15 March 1783
From: Randolph, Edmund
To: Madison, James


My dear sir
Pettus’s March 15 1783
I have not been able as yet to procure your expected favor from the post; nor shall I, until the return of the messenger, who carries this letter to the mail.
We make considerable progress in the detection of the forgeries of the tobacco notes, & Mr. Morris’s notes. Of the offenders in the former case, it is hoped, that some considerable examples will be made: and unfortunately for the continent, Morris’s notes are not protected by any law, rendering the counterfeiting of them felonious. We must therefore content ourselves with taking a lesser punishment in this case: but the criminal, tho convicted, will still continue to live.
There is a report, that Mr. Morris has actually resigned his superintendancy: and the speculations are various on the subject. Some impute the step to weariness and fatigue; others to an excess of private business; while others, whose disposition is not cordial towards him, ascribe it to a more disagreeable motive. For my part, I conjecture, that he must have been led to this measure by disgust, & want of due support. But even my respect for him will not suffer me to acquit him for resigning at this hour, when fresh vigor may be added to the arms of the enemy, by an assurance, that he abandoned the office thro’ despair of our finances; and the affections of France herself, or rather her inclination to succour us with seasonable loans, may be diminished, from the apprehension of her aid, being misapplied, if thrown into other hands than his.
The spirit of opposing laws, as being contrary to the constitution, has reached the executive. They have lately refused to examine into complaints, of a heavy and heinous kind, against a magistrate; alledging, that this would be to assume judiciary power, and that the act of assembly delegating it to the executive, is therefore void. The governor conceives himself obliged to report this bold, and, as I think, mistaken step, to the assembly; by which means you will probably hear more of it. He urged the council to execute the law.
